Citation Nr: 1209336	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or upon housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones



INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2009 the Veteran submitted an authorization form in order for the VA to request private medical records dated from October 6 to October 9, 2008.  In January 2010 the RO sent this authorization form to the private hospital with a letter requesting the Veteran's records dated from January 1, 2009, to present.  The private hospital responded that the Veteran was not treated on the requested dates and highlighted in yellow "01/01/09 to present."  Later in January 2010 the Veteran again submitted an authorization form to VA for private medical records dated between October 6 and October 9, 2008.  The RO did not send this authorization out to the private sources listed on the authorization form.  The duty to assist requires that the records identified by the Veteran be properly requested and considered if obtained, prior to adjudication of his claim.  38 C.F.R. § 3.159(c)(1).

The Veteran has not had an aid and attendance examination since May 2007.  He has had two major operations since that time.  The Veteran should be provided a VA aid and attendance examination.

The Veteran's updated VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from August 2009 to present.

2.  Request that the Veteran provide the names and addresses, as well as the dates of treatment, of any health care providers who have treated him recently for his disabilities.  After obtaining the necessary authorizations from the Veteran, including for the period October 6 through October 9, 2008, at Vaca Valley Hospital, request copies of the Veteran's medical records.  VA must obtain and add to the claims folder any such treatment records that have not been previously associated with the Veteran's VA claims folder.

3.  The Veteran should be afforded a VA medical examination for special monthly pension aid and attendance purposes.  The claims folder must be made available to the examiner for review in conjunction with the examination of the Veteran.  The examiner should indicate whether the Veteran's physical and psychiatric disabilities incapacitate him to such an extent that he is unable to care for himself without the regular assistance of another person, or that any such disability would render him housebound.  The examiner should also comment on whether the Veteran's disabilities prevent him from dressing or undressing himself, keeping himself ordinarily clean and presentable, feeding himself, attending to wants of nature, or protecting himself from the hazards or dangers incident to his daily environment. 

4.  When all directed development has been conducted readjudicate the claim on appeal.  If the issue is again denied, issue a supplemental statement of the case and provide the Veteran and his representative the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


